 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
        RICHARD BREES,
 9
                                                              CASE NO. 3:20-cv-05042-RJB
                               Plaintiff,
10
                                                              ORDER ADOPTING REPORT AND
                v.                                            RECOMMENDATION
11
        HMS GLOBAL MARITIME INC., et al.,
12
                               Defendants.
13

14          The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

15   Richard Creatura (Dkt. 4), Plaintiff’s objections to the Report and Recommendation (Dkt. 7), and

16   the remaining record, does hereby find and ORDER that the Report and Recommendation is

17   ADOPTED, Plaintiff’s § 1983 claims are dismissed with prejudice, his state law claims are

18   dismissed without prejudice, and the case is closed.

19          The Clerk shall send copies of this Order to Plaintiff and to Magistrate Judge Creatura.

20          Dated this 30th day of March, 2020.

21

22                                          A
                                            ROBERT J. BRYAN
23
                                            United States District Judge
24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
